Exhibit UNAUDITED PROFORMA COMBINED FINANCIAL STATEMENTS On January 2, 2009, PLX Technology, Inc. (“PLX” or the “Company”) completed the acquisition of Oxford Semiconductor Inc. (“Oxford”) pursuant to the Agreement and Plan of Merger (“Merger Agreement”) dated December 12, 2008. For the purpose of the unaudited pro forma condensed combined financial statements, the acquisition was assumed to have occurred as of January 1, 2008 with respect to the unaudited pro forma condensed combined statement of operations and as of December 31, 2008 with respect to the unaudited pro forma condensed combined balance sheet. The acquisition has been accounted for using the purchase method of accounting in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 141R, Business Combinations – Revised 2007.Under the purchase method of accounting, the total purchase consideration of the acquisition is allocated to the tangible assets and identifiable intangible assets and liabilities assumed based on their relative fair values.The excess of the purchase consideration over the net tangible and identifiable intangible assets is recorded as goodwill.The purchase price allocation is preliminary since the valuation of the intangible assets is still being finalized.Accordingly, the pro forma adjustments related to the purchase price allocation and certain other adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial statements.Any revisions to the purchase price allocation are not expected to have a material impact on the statement of operations. The unaudited pro forma condensed combined statement of operations does not reflect nonrecurring charges resulting from the acquisition transactions.The nonrecurring charges resulting from the acquisition include interest expense on the note payable associated with the Merger Agreement. The unaudited pro forma combined condensed financial information is for informational purposes only and does not purport to represent what the Company’s actual results would have been if the acquisition had been completed as of the date indicated above, or that may be achieved in the future.The unaudited pro forma combined condensed statement of operations does not include the effects of any cost savings from operating efficiencies or synergies that may result from the acquisition. The unaudited pro forma combined condensed financial statement, including the notes thereto, should be read in conjunction with the Company’s historical financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2008 filed on March 6, 2009. 1 PLX TECHNOLOGY, INC. UNAUDITED PRO FORMA COMBINED CONDENSED BALANCE SHEET (in thousands) As of December 31, 2008 Pro Forma Pro Forma PLX Oxford Adjustments Combined ASSETS Current Assets: Cash and cash equivalents $ 6,865 $ 4,425 $ - $ 11,290 Short-term investments 32,677 - - 32,677 Accounts receivable, net 5,712 1,616 - 7,328 Inventories 7,257 2,049 - 9,306 Other current assets 4,699 1,234 - 5,933 Total current assets 57,210 9,324 - 66,534 Goodwill - - 2,048 (a) 2,048 Other purchased intangible assets - - 9,040 (b) 9,040 Property and equipment, net 10,590 1,357 - 11,947 Long-term investments 7,585 - - 7,585 Other assets 1,875 3,274 (717 ) (c) 4,432 Total assets $ 77,260 $ 13,955 $ 10,371 $ 101,586 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 4,003 $ 3,019 $ - $ 7,022 Deferred income - 1,976 (1,976 ) (d) - Deferred revenue - 152 (152 ) (d) - Convertible note payable - - 6,188 (e) 6,188 Accrued compensation and benefits 2,360 - - 2,360 Accrued commissions 475 - - 475 Other accrued expenses 1,219 3,399 270 (f) 4,888 Total current liabilities 8,057 8,546 4,330 20,933 Long-term liabilities - 1,258 - 1,258 Total liabilities 8,057 9,804 4,330 22,191 Stockholders' equity: Series A redeemable convertible preferred stock - 11,178 (11,178 ) (g) - Series B redeemable convertible preferred stock - 9,860 (9,860 ) (g) - Common stock 28 17 (11 ) (h)(i) 34 Additional paid-in capital 132,159 12,379 (2,193 ) (h)(i) 142,345 Accumulated other comprehensive income 104 - - 104 Accumulated deficit (63,088 ) (29,283 ) 29,283 (j) (63,088 ) Total stockholders' equity 69,203 4,151 6,041 79,395 Total liabilities and stockholders' equity $ 77,260 $ 13,955 $ 10,371 $ 101,586 2 PLX TECHNOLOGY, INC. UNAUDITED PRO FORMA COMBINED CONDENSED STATEMENT OF OPERATIONS (in thousands) Year Ended December 31, 2008 Pro Forma Pro Forma PLX Oxford Adjustments Combined Net revenues $ 81,068 $ 37,003 $ - $ 118,071 Cost of revenues 32,786 18,010 (536 ) (k) 50,260 Gross margin 48,282 18,993 536 67,811 Operating expenses Research and development 27,091 13,813 - 40,904 Selling, general and administrative 24,124 13,948 - 38,072 Amortization of purchased intangible assets 742 - 3,400 (l) 4,142 Impairment of assets 54,272 - - 54,272 Restructuring and severance - 538 - 538 Total operating expenses 106,229 28,299 3,400 137,928 Operating loss (57,947 ) (9,306 ) (2,864 ) (70,117 ) Interest income 1,521 101 - 1,622 Interest expense - (252 ) - (252 ) Foreign currency remeasurement - 634 - 634 Other income (expense), net 22 304 - 326 Loss before provision for income taxes (56,404 ) (8,519 ) (2,864 ) (67,787 ) Provision for (benefit from) income taxes 126 (775 ) - (m) (649 ) Net loss $ (56,530 ) $ (7,744 ) $ (2,864 ) $ (67,138 ) Basic net loss per share $ (2.00 ) $ (1.89 ) Shares used to compute basic per share amounts 28,203 7,300 35,503 Diluted net loss per share $ (2.00 ) $ (1.89 ) Shares used to compute diluted per share amounts 28,203 7,300 35,503 3 PLX TECHNOLOGY, INC. NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS 1.BASIS OF PRO FORMA PRESENTATION On January 2, 2009, PLX Technology, Inc. (“PLX” or the “Company”) completed the acquisition of Oxford Semiconductor Inc. (“Oxford”) pursuant to the Agreement and Plan of Merger (“Merger Agreement”) dated December 12, 2008. The unaudited pro forma financial combined condensed balance sheet as of December 31, 2008 is based on the historical financial statements of the Company and Oxford after giving effect to the acquisition adjustments resulting from the acquisition of Oxford.The unaudited pro forma combined balance sheet as of December 31, 2008 is presented as if the acquisition had occurred on December 31, The unaudited pro forma combined statement of operations for the year ended December 31, 2008 are based on the historical financial statements of the Company for the year then ended and Oxford’s financial statements for the year then ended after giving effect to the acquisition adjustments.The unaudited pro forma combined statement of operations is presented as if the acquisition had occurred on January 1, 2.
